Citation Nr: 0010920	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  99-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from October 1980 to 
August 1982.  

The issue currently on appeal arises before the Board of 
Veterans' Appeals (Board) from a May 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in St. Petersburg, Florida.

A hearing was conducted by the undersigned member of the 
Board in March 2000.


FINDINGS OF FACT

1.  The March 1983 RO determination, which denied the 
appellant's claim for entitlement to service connection for a 
nervous condition, characterized as an acute schizophrenic 
episode, constitutes the last final disallowance of the 
appellant's claim on the merits.

2.  The evidence received since the March 1983 RO 
determination is new and is so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for schizophrenia.

3.  The claim for service connection for schizophrenia is 
plausible.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the March 1983 RO 
determination, in which service connection for a nervous 
condition was denied, is new and material, and serves to 
reopen the appellant's claim.  38 U.S.C.A. §§ 5107(a), 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2.  The claim of entitlement to service connection for 
schizophrenia is well grounded.  38 U.S.C.A. § 5107 (West 
1991). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant and his representative assert, in essence, that 
entitlement to service connection for schizophrenia is 
warranted, in that the appellant had a preexisting 
psychiatric disorder which was aggravated by his period of 
service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service except for defects noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  38 C.F.R. § 3.304 (1999).  Service 
connection may also be granted for aggravation of a 
preexisting disability.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (1999).  See also 
38 U.S.C.A. § 1153 (West 1991).  The specific finding 
requirement that an increase in disability is due to the 
natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Id.  Consideration 
will be given to the circumstances, conditions, and hardships 
of service.  Id.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (1999).  
However, both the statute and judicial interpretation of the 
statute emphasize the fact that the presumption of 
aggravation is not applicable unless the preservice 
disability underwent an increase in severity during service.  
See Paulson v. Brown, 7 Vet. App. 466 (1995); Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991). 

The evidence of record at the time of a March 1983 RO rating 
decision, which denied the veteran's claim, may be briefly 
summarized.  The service medical records show that at the 
time of the July 1980 entrance examination the appellant's 
psychiatric state was clinically evaluated as normal. The 
appellant was hospitalized in March 1982.  Mental status 
examination showed no evidence of a major psychiatric 
disease.  Adjustment disorder and depressed mood were 
diagnosed.  

The appellant was hospitalized at a private facility in April 
1982.  The diagnosis was schizophreniform disorder.  The 
appellant was transferred to a military hospital later in 
April 1982.  The clinical history revealed that the 
appellant's mother had, in November 1978 (prior to his 
service enlistment), taken him for psychiatric evaluation, 
and that, at that time, the appellant was diagnosed as having 
an "early personality disorder."  It was added that the 
appellant was also hospitalized at Florida Hospital in 
January 1979 the day following his having experienced an 
explosive episode; he was noted to have been diagnosed at 
that time as having experienced an acute schizophrenic 
reaction.  

He was discharged from the hospital in August 1982 with a 
diagnosis of schizophrenia, paranoid type, with considerable 
impairment of social and industrial adaptability was 
diagnosed.  It was reported that this condition existed prior 
to the appellant's service entrance and was not incurred in 
the line of duty.  

Postservice medical records on file at the time of the March 
1983 RO rating decision include a VA examination report dated 
in October 1982.  At that time the diagnosis was status post-
schizophrenic episode.  The examiner noted that the appellant 
was still at that time recompensating.  He was hospitalized 
at a military facility in November 1982 with a diagnosis of 
adjustment disorder with disorder of mood.  

In March 1983, the RO denied the veteran's claim for service 
connection for a nervous condition, characterizing the 
disorder as an acute schizophrenic episode.  At that time the 
RO indicated that the appellant's July 1980 physical 
examination at service entrance was entirely negative as 
regarding the presence of a past psychiatric history.  The RO 
also noted that appellant's subsequent, as described above, 
preservice and inservice psychiatric history.  The RO 
indicated that the appellant had a history of preservice 
psychiatric difficulties, variously diagnosed as personality 
disorder, schizophreniform disorder, acute schizophrenic 
episode, and a single diagnosis of paranoid schizophrenia 
during his period of service.  

The RO indicated that while the veteran was treated in 
service for a schizophrenic episode, this was acute in 
nature, and, as such, was not a chronic disability for VA 
purposes.  The veteran was notified of that denial and of his 
appellate rights in March 1983.  He did not appeal that 
decision.  Accordingly, the March 1983 RO decision is final.  
38 U.S.C.A. § 7105 (West 1991).  

The March 1983 decision is the last final decision on the 
merits and constitutes the last final denial of the veteran's 
claim.  38 U.S.C.A. § 7105 (West 1991).  However, the veteran 
may reopen his claim by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


New and material evidence is defined at 38 C.F.R. § 3.156(a) 
(1999) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107 (West 1991) has been fulfilled.

The evidence submitted since the last final denial of this 
claim includes consists of a lay statement from the 
appellant's parents, private medical records, and testimony 
of the veteran at a hearing conducted by a member of the 
Board in March 2000.

The March 1998 statement from his parents is to the effect 
that the appellant was treated during his senior year of high 
school by Dr. Eckbert for an adolescent reaction.

In a March 1998 letter, Dr. Eckbert noted that he did not 
recall the details of treatment afforded the appellant in 
1979 and that no records were available.

Private medical records, dated from 1989 to 2000, show that 
the appellant was treated on numerous occasions for several 
problems, including psychiatric complaints.

During his hearing, the appellant testified that he had a 
psychiatric problem since he was a teenager.  He added that 
he experienced a psychiatric episode in March 1982.  The 
appellant noted that he was hospitalized 3 times between 1982 
and 1989, and that he had been treated by Dr. Baldwin since 
1989.  He also noted that Dr. Baldwin had told him that his 
condition was aggravated by his period of service and that 
the doctor would supply a letter concerning this claimed 
opinion.  The appellant also testified that he had been 
granted Social Security Administration (SSA) disability 
benefits last year (1999) as a result of his psychiatric 
disorder.  The appellant's wife testified that she had known 
him for 5 years and that he had related to her in great 
detail his mental condition dating back to before his service 
enlistment.  

An April 2000 statement from Dr. Golwyn is to the effect that 
the appellant had paranoid schizophrenia and social phobia, 
which were aggravated by his military service.  He added that 
the appellant had been under his care since 1989 and had 
continually required anti-psychotic and anti-anxiety 
medications. 

To summarize, the additional medical evidence received since 
the March 1983 decision confirms that the veteran has 
schizophrenia, which is chronic in nature.  Thus, the Board 
finds that the additional evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  This evidence is new and material and the 
appellant 's claim for service connection for schizophrenia 
is reopened.

Pursuant to the Elkins case, the Board must now decide 
whether the claim for service connection for schizophrenia is 
well grounded.  In this regard, the appellant was treated 
prior to and during his period of service for psychiatric-
related problems.  Additionally, the postservice medical 
records indicate the presence of chronic psychiatric 
complaints.  A private medical opinion is of record which 
indicates that the appellant's preexisting psychiatric 
difficulties were aggravated by his period of service.  
Accordingly, the claim is well grounded.


ORDER

New and material evidence having been submitted, the 
appellant 's claim for service connection for schizophrenia 
is reopened.  

The claim of entitlement to service connection for 
schizophrenia is well grounded.  To this extent only, the 
appeal is granted.  


REMAND

The Board has determined that the veteran's claim for service 
connection for schizophrenia is well grounded.  Once it has 
been determined that a claim is well grounded, the VA has a 
statutory duty to assist the veteran in the development of 
evidence pertinent to that claim.  38 U.S.C.A. § 5107.  The 
duty to assist includes conducting a contemporaneous 
examination when deemed appropriate.  Littke v. Derwinski, 1 
Vet.App. 90, 91-92 (1990).

A review of the service medical records shows that a Physical 
Evaluation Board was apparently convened.  This report is not 
of record.  

The appellant during his March 2000 hearing stated that he 
had been awarded SSA disability benefits as a result of his 
psychiatric problems.  The Board is of the opinion that these 
records should be obtained.  Also during the hearing, the 
appellant testified that he was hospitalized 3 times between 
1982 and 1989 and that a physician, Dr. Baldwin, had informed 
him that his condign had been aggravated by his period of 
service.  Review of the appellant's claims folder does not 
show records associated with treatment of the appellant 
conducted by Dr. Baldwin.  

The evidence of record also shows that the appellant has 
continued to receive treatment at private facilities for his 
psychiatric disorder. 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should request the veteran to 
identify the dates and location of the 
medical facilities where he was 
hospitalized on 3 occasions from 1982 to 
1989.  The appellant should be furnished 
the appropriate release of information 
forms in order to obtain copies of all 
private and military medical records 
pertaining to treatment for his claimed 
psychiatric-based disorder since his 
release from active duty to the present, 
to include records associated with 
treatment received from Dr. Baldwin and 
from Dr. Edelmann who evaluated the 
veteran in 1979.  The RO should then 
obtain all records, which are not on 
file.  

2.  The RO should take the appropriate 
action to obtain copies of the decision 
by the SSA and the evidence on which that 
decision was based.

3.  The RO should request the Womack Army 
Hospital to furnish the summary regarding 
the appellant's hospitalization in 
November 1982.

4.  The RO should request the National 
Personnel Records Center to conduct a 
search for the Physical Evaluation Board 
report.

5.  Thereafter, a VA examination should 
be conducted by a psychiatrist in order 
to determine the nature, extent any 
etiology of any psychiatric disorder, to 
include schizophrenia.  All indicated 
tests should be conducted.  The claims 
folder and a copy of this Remand should 
be furnished to the examiner for review 
in conjunction with the examination.  

Following the examination and in 
conjunction with a review of the claims 
folder, the examiner should provide an 
opinion as to when any diagnosed 
psychiatric disorder was initially 
clinically manifested?  If present at the 
time of the veteran's entry into active 
duty, whether it is as likely as not that 
the preservice psychiatric disorder was 
chronically aggravated by active duty?  A 
complete rational for any opinions 
expressed should be included in the 
examination report.

6.  The RO should inform the veteran of 
the consequences of failing to report for 
a scheduled VA examination per 38 C.F.R. 
§ 3.655 (1999).

7.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status, to include 
consideration of 

If the benefit sought is not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case, to include all pertinent law and 
regulations, and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 


